DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.
 
Claim 1 is currently amended, claims 2, 4, 5 and 7 are as originally presented, claim 3 is as previously presented, claim 6 is cancelled and claims 8-14 are new.
In summary, claims 1-5 and 7-14 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 14 April 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-5 and 7 are hereby withdrawn.  New claims 8-14 add additional features to the allowable amended claim 1 and thus are also allowable.
There being no remaining issues with the application, claims 1-5 and 7-14 and the application are now in condition for allowance.

With regard to claim 1 claiming a method for selecting according to a user selection of a seed edge or face, comprising the steps of: extracting a plurality of features, each feature comprising a measurable numeric property of one or more of a plurality of edges or faces of the modeled object; scaling the plurality of features; receiving [[a]] the user selection of a first edge or first face of the displayed model as a seed edge or a seed face of the plurality of edges and faces; indicating via a graphical user interface (GUI) the seed edge or the seed face with a first graphical indication visually distinguishing the seed edge or the seed face from other faces or edges of the plurality of edges and faces in the displayed model; choosing, by using a nearest neighbors search of all elements in the modeled object that are similar to the seed edge or seed face within a specified radius and/or tolerance, a suggestion comprising a suggested second edge or second face of the plurality of edges or faces based upon a first set of criteria for the seed edge or seed face; and displaying a second graphical indication via a GUI object indicating [[of]] the suggestion, wherein the second graphical indication of the suggestion and the first graphical indication of the seed edge or seed face visually distinguishes the suggestion from of the seed edge or seed face are, in total, a unique combination of features that are non-obvious over the art of record wherein the features added in the current amendment (underlined text) define the invention over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613